Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 1 of 16 Page ID #:3784




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA




          JANET GARCIA, et al.,              CV 19-6182 DSF (PLAx)
              Plaintiffs,
                                             Order DENYING Defendant’s
                        v.                   Motion for Judgment on the
                                             Pleadings (Dkt. 80)
          CITY OF LOS ANGELES, et al.,
               Defendants.



            Defendant City of Los Angeles moves for judgment on the
      pleadings as to the claims asserted by Plaintiff Ktown for All (KFA).
      Dkt. 80 (Mot.). KFA opposes. Dkt. 91 (Opp’n). The Court deems this
      matter appropriate for decision without oral argument. See Fed. R.
      Civ. P. 78; Local Rule 7-15. For the reasons stated below, the motion is
      DENIED.

                             I. FACTUAL BACKGROUND

            In 2016, the Los Angeles City Council amended Los Angeles
      Municipal Code (LAMC) § 56.11 (the Ordinance). Dkt. 43 (SAC) ¶ 20.
      The City also adopted the Los Angeles Municipal Code 56.11 Standard
      Operating Protocols (the Protocols) regarding the implementation and
      enforcement of the Ordinance. 1 Id. ¶ 56. The Ordinance regulates the
      storage of personal property in public areas. Its stated purpose is to
      “balance the needs of the residents and public at large to access clean
      and sanitary public areas . . . with the needs of the individuals, who
      have no other alternatives for the storage of personal property, to

      1The Court GRANTS the City’s unopposed request for judicial notice, Dkt.
      80-1 (RJN), of the Ordinance and the Protocols. Fed. R. Evid. 201(b).
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 2 of 16 Page ID #:3785



      retain access to a limited amount of personal property in public areas.”
      LAMC § 56.11(1). In most situations, the City is authorized to impound
      personal property in a public area so long as the City provides pre-
      removal and post-removal notice. See, e.g., id. § 56.11(3)(a)-(b). In
      other situations, including where the property obstructs City
      operations or interferes with the City’s compliance with the Americans
      with Disabilities Act of 1990 (ADA), only post-removal notice is
      required to impound personal property. See, e.g., id. § 56.11(3)(c)-(f).
      There are also limited situations where the City can immediately
      destroy personal property without notice, including when the property
      “poses an immediate threat to the health or safety of the public,” id.
      § 56.11(3)(g), “constitutes evidence of a crime or contraband,” id.
      § 56.11(3)(h), or is a “Bulky Item” that is not “designed to be used as a
      shelter,” id. § 56.11(3)(i) (Bulky Item Provision). A Bulky Item is “any
      item, with the exception of a constructed Tent, operational bicycle or
      operational walker, crutch or wheelchair, that is too large to fit into a
      60-gallon container with the lid closed,” but not “a container with a
      volume of no more than 60 gallons used by an individual to hold his or
      her Personal Property.” Id. § 56.11(2)(c). The Ordinance also makes it
      unlawful for any person to “willfully resist, delay or obstruct a City
      employee from removing or discarding a Bulky Item.” Id.
      § 56.11(10)(d). The City enforces the Ordinance through the Bureau of
      Sanitation and the Los Angeles Police Department, which conduct
      noticed cleanups and random rapid responses where personal property
      that does not comply with the Ordinance is seized or destroyed. SAC
      ¶¶ 21, 69; see also LAMC § 56.11(11).

            KFA is “an unincorporated membership organization in the
      Koreatown neighborhood in Los Angeles” that “was founded in 2018 to
      form connections between housed and unhoused residents of
      Koreatown, and to advocate for housing and shelters in their
      community.” SAC ¶ 38. Because of the City’s enforcement of the Bulky
      Item Provision, “homeless residents have been moved around or been
      displaced from the neighborhood . . . ma[king] it incredibly difficult for
      [KFA] to stay in contact with unhoused neighbors.” Id. ¶ 40.
      Additionally, because of enforcement of the Bulky Item Provision, KFA



                                          2
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 3 of 16 Page ID #:3786



      has had to “devote significant resources that it could have spent on
      advocating for shelters and connecting with neighbors, on identifying
      and counteracting the City’s practices,” including by “replac[ing] an
      increasingly large number of tents, blankets, and other items that were
      seized and destroyed by the City” and “assisting unhoused residents
      track down items that were seized by Defendants and responding to
      calls from unhoused residents related to sweeps.” Id. ¶ 41. KFA’s
      unhoused members “have been subjected to the City’s customs,
      policies[,] and practices, including the continued enforcement of LAMC
      56.11,” “have suffered harm as a result of these customs, policies, and
      practices, including the loss of property and the deprivation of their
      constitutional and statutory rights,” and “have also had a difficult time
      participating in [KFA’s] advocacy efforts.” Id. ¶¶ 42, 43. Its unhoused
      members “are at imminent risk of continued enforcement of LAMC
      56.11, and as a result, the deprivation of their constitutional rights.”
      Id. ¶ 42.

                              II. LEGAL STANDARD

             Rule 12(c) of the Federal Rules of Civil Procedure permits a party
      to move to dismiss a suit “[a]fter the pleadings are closed – but early
      enough not to delay trial.” Fed. R. Civ. P. 12(c). “Judgment on the
      pleadings is proper when, taking all allegations in the pleading as true,
      the moving party is entitled to judgment as a matter of law.” Stanley v.
      Trustees of Cal. State Univ., 433 F.3d 1129, 1133 (9th Cir. 2006). It
      must appear beyond doubt that the plaintiff can prove no set of facts
      that would entitle it to relief. Enron Oil Trading & Transp. Co. v.
      Walbrook Ins. Co., 132 F.3d 526, 529 (9th Cir. 1997). Because a motion
      for judgment on the pleadings is “functionally identical” to a motion to
      dismiss, the standard for a Rule 12(c) judgment on the pleadings is
      essentially the same as for a Rule 12(b)(6) motion. Dworkin v. Hustler
      Mag., Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). Thus, dismissal is
      appropriate only if the plaintiff fails to assert a cognizable legal theory
      or to allege sufficient facts under a cognizable legal theory. See
      Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).




                                          3
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 4 of 16 Page ID #:3787



                                  III. DISCUSSION

             The City contends that organizations cannot state a claim under
      42 U.S.C. § 1983 based on constitutional, and specifically Fourth and
      Fourteenth Amendment, violations, unless they are the ones “‘subjected
      to’ the alleged unreasonable seizure of property or the alleged
      deprivation of personal property without due process.” Mot. at 1; see
      also id. at 6 (Section 1983 imposes liability “only for conduct which
      ‘subjects, or causes to be subjected’ the complainant to a deprivation of
      rights secured by the Constitution and laws.” (quoting Rizzo v. Goode,
      423 U.S. 362, 370-71 (1976))). And because KFA “seeks to vicariously
      assert its unhoused members’ constitutional rights,” its claims must be
      dismissed. Id. at 1.

      A.    Fourth Amendment and Article I, Section 13 of the
            California Constitution (First and Second Causes of
            Action) 2

             KFA does not allege that the City seized any of its property.
      KFA’s claims are based on seizures of property from its unhoused
      members and other unhoused individuals staying in the Koreatown
      area. See SAC ¶¶ 38-43, 232-247; see also Opp’n at 9 (KFA “seeks
      injunctive and declaratory relief on behalf of its unhoused members
      that have had their property unreasonably seized under the Fourth
      Amendment”). That being said, KFA “does not seek to vicariously
      invoke its member’s Fourth Amendment rights,” but rather KFA
      contends that it has “associational standing under Hunt to pursue its
      Fourth Amendment claim on behalf of its members.” Opp’n at 9; see
      also id. at 14 (“members join an organization to have its rights
      represented directly, not vicariously”). 3 The Court agrees.


      2Article I, Section 13 of the California Constitution does not provide greater
      protection against searches and seizures than the Fourth Amendment. Lyall
      v. City of Los Angeles, 807 F.3d 1178, 1186 n.7 (9th Cir. 2015).
      3Hunt v. Washington State Apple Advertising Commission provides that “an
      association has standing to bring suit on behalf of its members when: (a) its
      members would otherwise have standing to sue in their own right; (b) the


                                            4
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 5 of 16 Page ID #:3788



             The general rule is that “Fourth Amendment rights are personal
      rights which, like some other constitutional rights, may not be
      vicariously asserted.” Alderman v. United States, 394 U.S. 165, 174
      (1969). However, there are exceptions to that rule. For example, in
      section 1983 actions, “the survivors of an individual killed as a result of
      an officer’s excessive use of force may assert a Fourth Amendment
      claim on that individual’s behalf if the relevant state’s law authorizes a
      survival action.” Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d
      365, 369 (9th Cir. 1998), as amended (Nov. 24, 1998). Neither the
      Supreme Court nor the Ninth Circuit has directly addressed whether
      organizations can bring section 1983 claims based on the Fourth
      Amendment rights of its members. However, the Court concludes that,
      like a successor-in-interest, an organization with associational standing
      may bring claims on its members’ behalf. Therefore, KFA may bring a
      section 1983 claim asserting violations of its members’ Fourth
      Amendment rights. 4

            The other circuits to have considered the issue are split.
      Compare Am. Fed’n of State, Cty. & Mun. Emps. Council 79 v. Scott,
      717 F.3d 851, 861 n.1 (11th Cir. 2013) (AFSCME) (although the
      defendant “has not appealed the district court’s determination that the
      Union had standing to challenge the [executive order mandating
      suspicionless drug testing for employees on the basis that it violates the
      Fourth Amendment rights of those employees], . . . we are satisfied that
      the Union has standing to mount this challenge”), and Heartland Acad.


      interests it seeks to protect are germane to the organization’s purpose; and (c)
      neither the claim asserted nor the relief requested requires the participation
      of individual members in the lawsuit.” 432 U.S. 333, 343 (1977).
      4Because the Court finds KFA can bring the asserted claims based on its
      associational standing, the Court does not address KFA’s additional
      argument that “[c]ourts recognize legally-cognizable injuries to associations
      and organizations flowing from Fourth Amendment violations, including
      where the injury is financial or a diversion of the association’s resources,
      which is sufficient for organizational plaintiffs to proceed on their [] own
      Fourth Amendment claims.” Opp’n at 19.



                                             5
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 6 of 16 Page ID #:3789



      Cmty. Church v. Waddle, 427 F.3d 525, 532 (8th Cir. 2005) (“The
      Supreme Court has never held (and neither have we) that associational
      standing is not available to § 1983 plaintiffs alleging Fourth
      Amendment violations.”), with Knife Rights, Inc. v. Vance, 802 F.3d
      377, 387 (2d Cir. 2015) (“[I]t is the law of this Circuit that an
      organization does not have standing to assert the rights of its members
      in a case brought under 42 U.S.C. § 1983.” (quoting Nnebe v. Daus, 644
      F.3d 147, 156 (2d Cir. 2011))). For the reasons stated by the parties, it
      is unclear whether the Ninth Circuit would agree with any of these
      opinions. 5

            The City contends that the principle that “Fourth Amendment
      rights are personal rights, which cannot be vicariously asserted . . .
      applies to parent-child relationships, corporations and their owners or
      employees, and companies and their customers” and “[t]he Supreme
      Court has never recognized an exception to this principle for an
      organization . . . [n]or has the Ninth Circuit in any published decision
      analyzing this issue.” Dkt. 92 (Reply) at 2. However, as noted above,
      there are situations where a parent can bring claims on behalf of her
      child – when a child dies and the parent is the successor-in-interest.


      5AFSCME did not provide any analysis in support of its conclusion, but in
      agreeing with the district court’s determination of standing, it implicitly
      agreed that Rakas did not preclude the availability of associational standing,
      see Am. Fed’n of State Cty. & Mun. Employees (AFSCME) Council 79 v.
      Scott, 857 F. Supp. 2d 1322, 1329 (S.D. Fla. 2012). Heartland distinguished a
      Ninth Circuit case that held that “a mother had no standing to claim
      damages for a violation of her child’s Fourth Amendment rights” because the
      Ninth Circuit “cited a criminal exclusionary-rule opinion for support of its
      statement” which the Eighth Circuit concluded “is not controlling in this §
      1983 case.” 427 F.3d at 532. And both Knife Rights and Nnebe noted
      potential tension between League of Women Voters of Nassau Cty. v. Nassau
      Cty. Bd. of Sup’rs, 737 F.2d 155 (2d Cir. 1984) and Warth v. Seldin, 422 U.S.
      490 (1975), but determined they were “bound by the implicit determination of
      prior panels that the rule survives Warth” until an en banc panel or the
      Supreme Court held otherwise. Nnebe, 644 F.3d at 156 n.5; see also Knife
      Rights, 802 F.3d at 387 (same); Opp’n at 17-18 & n.10.



                                            6
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 7 of 16 Page ID #:3790



      See Moreland, 159 F.3d at 369. And unlike companies and their
      owners, employees, or customers, the Supreme Court has authorized
      organizations to bring claims on behalf of their members. For this
      reason, the cases cited by the City holding that businesses cannot bring
      claims for violations of their customers’ Fourth Amendment rights, see,
      e.g., California Bankers Ass’n v. Shultz, 416 U.S. 21, 69 (1974); Ellwest
      Stereo Theatres, Inc. v. Wenner, 681 F.2d 1243, 1248 (9th Cir. 1982);
      Microsoft Corp. v. U.S. Dep’t of Just., 233 F. Supp. 3d 887, 915 (W.D.
      Wash. 2017), are inapposite. Similarly, the other cases cited by the
      City where individuals were not permitted to rely on Fourth
      Amendment claims of those in proximity to them, see Plumhoff v.
      Rickard, 572 U.S. 765, 775, 777-78 (2014) (rejecting the plaintiff’s
      argument that, because he had a passenger in the car, the police
      violated the Fourth Amendment by using excessive deadly force during
      a high-speed chase in firing too many rounds, noting that “[the
      passenger’s] presence in the car cannot enhance [plaintiff’s] Fourth
      Amendment rights”); Nicholson v. City of Los Angeles, 935 F.3d 685,
      695-96 (9th Cir. 2019) (friends of person shot by police “would not have
      standing to raise a Fourth Amendment claim on his behalf”), are
      distinguishable because the Supreme Court has recognized that
      organizations meeting the Hunt test are permitted to bring claims on
      behalf of others, while individuals are generally not permitted to do so. 6

            The City next contends that the Third Circuit has held that a
      plaintiff cannot “assert a facial challenge to an ordinance under the
      Fourth Amendment without alleging that plaintiff’s own Fourth
      Amendment rights were violated.” Mot. at 13-14 (citing Knick v. Twp.
      of Scott, 862 F.3d 310, 322 (3d Cir. 2017), vacated and remanded sub
      nom. Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162 (2019), and
      vacated, 932 F.3d 152 (3d Cir. 2019)). However, the City overstates the
      Third Circuit’s holding, which was only that the plaintiff made “no


      6Nor do the cases related to searches, rather than seizures, address the
      ability of an organization with associational standing to bring claims based
      on its members’ rights. See Lyall, 807 F.3d at 1186-87; United States v. SDI
      Future Health, Inc., 568 F.3d 684, 697-98 (9th Cir. 2009).



                                            7
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 8 of 16 Page ID #:3791



      reasonable allegation that her Fourth Amendment rights (or anyone
      else’s) were, or will imminently be, violated.” Knick, 862 F.3d at 322.
      Additionally, Knick did not involve associational standing and the
      individual plaintiff did not invoke third-party standing. Rather, the
      Third Circuit noted in dicta that “if [the plaintiff] attempted to base
      standing on the Fourth Amendment rights of hypothetical third
      parties, standing would be strongly disfavored for prudential reasons
      even if she suffered a cognizable injury-in-fact.” Id. at 321 n.7.
      However, that dicta does not address the question raised here. And as
      KFA notes, Knick cited to Free Speech Coalition, Inc. v. Attorney
      General United States, 825 F.3d 149 (3d Cir. 2016) in which “interest
      groups who are engaged in or represent others involved in the
      production of images covered under the Statutes” were permitted to
      bring a claim based on their members’ Fourth Amendment rights. Id.
      at 156, 167.

             The City also contends that “[t]he seminal case for an
      organization’s representative standing – Warth v. Seldon – is expressly
      cited in Rakas as a traditional standing case that does not apply to
      claims under the Fourth Amendment.” Mot. at 12 (citing Rakas v.
      Illinois, 439 U.S. 128, 139 (1978)). However, Rakas stated only that
      “nothing we say here casts the least doubt on cases,” such as Warth,
      “which recognize that, as a general proposition, the issue of standing
      involves two inquiries: first, whether the proponent of a particular legal
      right has alleged ‘injury in fact,’ and, second, whether the proponent is
      asserting his own legal rights and interests rather than basing his
      claim for relief upon the rights of third parties.” Rakas, 439 U.S. at
      139.

            Finally, the City contends that “mechanisms to assert
      representative claims or de-facto class actions have never been
      recognized in criminal proceedings or under the Federal Rules of
      Criminal Procedure.” Reply at 8 (citing United States v. Sanchez-
      Gomez, 138 S. Ct. 1532, 1539 (2018)). First, a “district court need not
      consider arguments raised for the first time in a reply brief.” Zamani v.
      Carnes, 491 F.3d 990, 997 (9th Cir. 2007). Second, this is not a
      criminal proceeding, so it is unclear how Sanchez-Gomez applies here.


                                          8
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 9 of 16 Page ID #:3792



      Third, the Supreme Court has explained why associational standing
      differs from class actions. Int’l Union, United Auto., Aerospace & Agr.
      Implement Workers of Am. v. Brock, 477 U.S. 274, 289 (1986)
      (recognizing “the special features, advantageous both to the individuals
      represented and to the judicial system as a whole, that distinguish
      suits by associations on behalf of their members from class actions”
      such as the ability to “draw upon a pre-existing reservoir of expertise
      and capital”); see also Associated Gen. Contractors of California, Inc. v.
      Coal. for Econ. Equity, 950 F.2d 1401, 1409 (9th Cir. 1991) (concluding
      that “[t]o insist that there be neither conflict nor potential for conflict
      on any issue litigated would, in effect, lead to the eradication of
      associational standing in most suits” which “would disserve the public
      interest, which frequently would not be represented but for these
      suits”).

             On the other hand, KFA points to a Ninth Circuit case (that was
      superseded, arguably on other grounds) that found an organization
      could assert associational standing under Hunt to “challenge the search
      and seizure of evidence” belonging to its members and distinguished
      associational standing from “vicarious” standing. United States v.
      Comprehensive Drug Testing, Inc., 513 F.3d 1085, 1096 & n.28 (9th
      Cir. 2008) (CDT I), on reh’g en banc, 579 F.3d 989 (9th Cir. 2009),
      opinion revised and superseded, 621 F.3d 1162 (9th Cir. 2010). The
      City contends that the Ninth Circuit’s subsequent decision “vacated the
      standing analysis under Hunt and adopted a new analysis regarding
      the Association’s standing to file a motion to return property under
      F.R.Crim.P. 41(g).” Reply at 7 (citing United States v. Comprehensive
      Drug Testing, Inc., 621 F.3d 1162, 1172-74 (9th Cir. 2010) (CDT III)).
      In CDT III, the Ninth Circuit noted that the organization did not need
      to establish a property interest in the items taken in order to bring an
      action seeking their return under Federal Rule of Criminal Procedure
      41(g), which “by its plain terms . . . authorizes anyone aggrieved by a
      deprivation of property to seek its return.” CDT III, 621 F.3d at 1173.
      KFA acknowledges that CDT I was vacated by CDT III, but contends
      that “the history does not render the reasoning in CDT I inapplicable or
      unpersuasive, and it does not change the fact that a three-judge panel



                                           9
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 10 of 16 Page ID
                                 #:3793


   from the Ninth Circuit that considered the application of Rakas in the
   context of associational standing rejected the argument the City
   advances here.” Opp’n at 12 n.7. CDT III ultimately did not address
   whether an organization can assert a Fourth Amendment claim based
   on its members’ rights because it interpreted Rule 41(g) to permit any
   “aggrieved” plaintiff to seek the return of property based on an
   unlawful search and seizure. Because that holding was specific to Rule
   41(g), it does not speak to the question here. Nevertheless, the Court
   agrees with Plaintiff that the Ninth Circuit’s conclusion in CDT I that
   organizations can bring Fourth Amendment claims where the
   organization satisfies Hunt, a conclusion that was not explicitly
   addressed or reversed in CDT III, is persuasive. 7

          Finally, in Rodriguez v. City of San Jose, 930 F.3d 1123 (9th Cir.
   2019), an individual plaintiff and two organizational plaintiffs brought
   suit against the City of San Jose under 42 U.S.C. § 1983 for violations
   of the Second, Fourth, Fifth, and Fourteenth Amendments. Id. at 1129.
   The court analyzed whether the organizational plaintiffs had standing
   under Hunt and Havens. Id. at 1134. Although the Ninth Circuit
   ultimately concluded that the organizations did not have standing


   7 KFA also cites Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d
   791 (9th Cir. 2001), but there the challenged ordinance was alleged to violate
   only the organization’s members’ Fourteenth Amendment due process rights,
   and not their Fourth Amendment rights. See id. at 797; see also Mot. at 13
   (“[T]he Ninth Circuit only considered the tenants’ ‘harm’ from an
   unreasonable search or seizure – not the association[’s] or landlords[’]” and
   “did not address the personal nature of rights under the Fourth Amendment
   or the deprivation of personal property under the Due Process Clause for
   Section 1983 claims.”). And in Santiago v. City of Los Angeles, No. CV 15-
   08444-BRO (EX), 2016 WL 7176694 (C.D. Cal. Nov. 17, 2016), although the
   district court concluded that an organization established both direct and
   associational standing for claims based on its members’ Fourth and
   Fourteenth Amendment rights, id. at *3, *8, the City correctly notes that “the
   Court did not address the association’s Fourth Amendment claim and did not
   analyze Fourth Amendment standing under Rakas, Alderman, Plumhoff or
   Lyall,” Mot. at 13 n.1.



                                        10
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 11 of 16 Page ID
                                 #:3794


   under either test, id. at 1134-35, 8 it did not indicate that an
   organization can never assert a section 1983 claim for a violation of the
   Fourth Amendment where the organization was not itself the subject of
   a search or seizure.

          Therefore, the Court concludes that because KFA has established
   associational standing, it may assert claims under section 1983 for
   alleged violations of its members’ Fourth Amendment rights. The
   City’s motion for judgment on the pleadings as to the First and Second
   Causes of Action is DENIED.

   B.    Fourteenth Amendment and Article I, Section 7 of the
         California Constitution (Fourth and Fifth Causes of
         Action) 9

         KFA does not contend that any of its property was taken without
   due process, but rather that property was taken without due process



   8 The organizations in Rodriquez did not assert standing on behalf of their
   members and only challenged “the City’s seizure of one person’s, [the
   individual plaintiff’s], guns and the refusal to give them back.” 930 F.3d at
   1134-35. Because the only challenged conduct related to one person who was
   not a member of the organizations, the court concluded that the organizations
   did not show that the seizure “either impedes their ability to carry out their
   mission or requires them to divert substantial resources away from the
   organizations’ preferred uses.” Id. at 1135.
   9 “The language of Article I § 7 of the California Constitution is virtually
   identical to the Due Process Clause of the United States Constitution, with
   the caveat that California courts place a higher significance on the dignitary
   interest inherent in providing proper procedure.” Nozzi v. Hous. Auth. of
   City of Los Angeles, 806 F.3d 1178, 1190 n.15 (9th Cir. 2015) (internal
   quotation marks and citations omitted), as amended on denial of reh’g and
   reh’g en banc (Jan. 29, 2016); see also Opp’n at 24 n.11 (“For the same
   reasons set forth herein, the City’s Motion should be denied with regard to
   [KFA]’s claims that provisions of LAMC 56.11 and the City’s policies,
   customs, and practices thereunder are unconstitutional under Article 1,
   Section 7 of the California Constitution . . . .”). The Court will address KFA’s


                                          11
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 12 of 16 Page ID
                                 #:3795


   from its unhoused members and other unhoused individuals staying in
   the Koreatown area. See SAC ¶¶ 38-43, 255-265. For the reasons
   discussed above, the Court concludes KFA may bring a section 1983
   claim asserting violations of its members’ Fourteenth Amendment
   rights. Cf. Moreland, 159 F.3d at 370-71 (9th Cir. 1998) (holding that
   while “the estate of a person” who died can bring Fourteenth
   Amendment claims on that person’s behalf, the complaint must be
   brought in a representative capacity). And for similar reasons, the
   cases cited by the City where an individual was prevented from
   asserting the due process rights of others are inapposite. See Mot. at
   17 (collecting cases); Reply at 11 (same). 10

          The question has not explicitly been addressed by the Ninth
   Circuit, but the Court reviews the most relevant cases. In Columbia
   Basin, the Ninth Circuit held that an organization had standing to
   bring a section 1983 claim based on alleged violations of its members’
   Fourteenth Amendment due process rights. 268 F.3d at 799. In that
   case, landlords, tenants, and an organization “consisting of individuals
   and corporations that own and manage rental housing in the City”
   challenged a city ordinance requiring landlords to permit inspections of
   units available for rent in order to obtain a business license. Id. at 795.
   This put the landlords in the position of “either violat[ing] the Fourth
   Amendment rights of their tenants by insisting on inspection, or
   los[ing] their business licenses.” Id. at 797. Therefore, the challenged
   ordinance “may impermissibly threaten the landlords with a


   federal and state due process claims together, as it is unnecessary to take the
   additional factor into account here.
   10Because the Court concludes KFA can bring its claims based on its
   associational standing, the Court does not address KFA’s additional
   argument that “[a]ssociations have standing and may also bring Section 1983
   claims for due process violations that result in diversion of resources and
   frustration of their mission.” Opp’n at 21. Nor does the Court address the
   City’s arguments about third-party standing. Mot. at 18-19; see also Opp’n at
   18 (KFA “does not need to establish third-party standing in this case; it has
   established associational standing”).



                                         12
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 13 of 16 Page ID
                                 #:3796


   deprivation of property and civil penalties if they are unwilling to
   violate the Fourth Amendment rights of their tenants.” Id. at 798. The
   Ninth Circuit then concluded that the organization had standing to sue
   because it satisfied the Hunt factors. Id. at 798-99. The City concedes
   that “[t]he Court [in Columbia Basin] concluded that the association
   had membership standing to seek injunctive relief because of the
   members’ interest in ensuring that landlords would not lose their
   licenses under the ordinance without due process.” Mot. at 13 (citing
   Columbia Basin, 268 F.3d 791 at 798-99). However, the City contends
   that the Ninth Circuit “did not address . . . the deprivation of personal
   property under the Due Process Clause for Section 1983 claims.” Id.;
   see also Reply at 10 (“The Ninth Circuit did not address the issue of
   whether an association could pursue members’ personal claims for
   deprivations of personal property”). It is certainly true that the Court
   is not “required to follow what amounts to, at most, an implicit
   assumption.” Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 938
   (9th Cir. 2007). However, nothing in Columbia Basin indicates that
   KFA cannot bring section 1983 claims based on deprivations of its
   members’ property.

         Similarly, in Oregon Advocacy Center v. Mink, the Ninth Circuit
   held that an organization that “represents the rights of people with
   disabilities, including mentally ill individuals” had standing under
   Hunt to challenge the Oregon State Hospital’s failure to provide
   mentally incapacitated defendants timely treatment on the basis that it
   “violat[ed] the incapacitated defendants’ Fourteenth Amendment due
   process rights by unreasonably detaining them in county jails that lack
   the facilities to treat and restore the defendants’ mental health.” 322
   F.3d 1101, 1105, 1007, 1116 (9th Cir. 2003). Again, while the Ninth
   Circuit did not explicitly address the arguments raised by the City
   here, the case provides yet another example where the Ninth Circuit
   permitted an organization to bring due process claims on behalf of its
   members. 11


   11The City obliquely contends that the holding of Oregon Advocacy Center
   has been disapproved by the Supreme Court because another Ninth Circuit


                                       13
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 14 of 16 Page ID
                                 #:3797


            KFA also cites to a number of other district court cases from
   this circuit where courts permitted organizations to proceed with
   Fourteenth Amendment claims where the associational standing
   requirements were satisfied, Opp’n at 15-16 (collecting cases), but none
   of those cases explicitly decided the question at issue here. For
   example, in Ass’n of Los Angeles City Attorneys v. City of Los Angeles,
   the district court noted that because the “Defendant does not challenge
   plaintiff’s standing to sue on behalf of its members, . . . the court does
   not address the issue in this order,” but that “[i]n general, the standing
   of an employee association to sue on behalf of its members is well-
   established.” No. CV 12-4235 MMM (JCX), 2012 WL 12887541, at *1
   n.1 (C.D. Cal. Nov. 20, 2012). The parties apparently did not raise, and
   the district court did not address, whether an organization with Hunt
   standing is nevertheless barred from bringing Fourteenth Amendment
   claims on behalf of its members. The district court considered the
   merits of the members’ due process claim only. See id. at *13 (“To state
   a due process claim . . . , plaintiff must first establish that its members
   were deprived of a protected liberty or property interest”). And in
   Friendly House v. Whiting, the district court concluded that the
   plaintiff organizations had standing under Havens to assert challenges
   to an immigration statute under the Due Process Clause and the
   Fourth Amendment. No. CV 10-1061-PHX-SRB, 2010 WL 11452277, at
   *5 (D. Ariz. Oct. 8, 2010). The district court also rejected the argument
   that such claims were “impermissibly asserted on behalf of third-


   case that relied on Oregon Advocacy Center was ultimately reversed. See
   Reply at 8 n.2 (citing United States v. Sanchez-Gomez, 859 F.3d 649, 658 (9th
   Cir. 2017), vacated and remanded, 138 S. Ct. 1532 (2018)). However, neither
   the Ninth Circuit nor the Supreme Court in Sanchez-Gomez addressed
   associational standing or that part of the Oregon Advocacy Center opinion.
   Rather the Ninth Circuit in Sanchez-Gomez cited Oregon Advocacy Center as
   part of its mootness analysis. 859 F.3d at 658 & n.7. And the dissent noted
   that “Oregon Advocacy Center stands for the unremarkable proposition that a
   federally authorized organization established to represent the rights of people
   with disabilities has associational standing to bring a challenge on behalf of
   mentally incapacitated defendants.” Id. at 674 (Ikuta, J., dissenting).



                                         14
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 15 of 16 Page ID
                                 #:3798


   parties,” but rather concluded that the “alleged injuries giving rise to
   standing are injuries suffered by the organizational Plaintiffs.” Id. at
   *7. However, beyond this single statement, the Court did not consider
   whether an organization that has standing under Havens (or Hunt) is
   nevertheless prohibited from bringing claims based on violations of the
   constitutional rights of its members under substantive law, rather than
   based on standing concerns. The same is true of the other cases cited
   by KFA.

          Finally, in California Bankers Association, “an association of all
   state and national banks doing business in California” challenged a
   recordkeeping provision on the grounds that it violates 1) its member
   banks’ Fifth Amendment due process rights and 2) its member banks’
   customers’ First Amendment rights. 416 U.S. at 42-43. The Supreme
   Court noted that it had “serious doubt as to the standing of the plaintiff
   California Bankers Association” because “[w]hile the District Court
   found that the Association sued on behalf of its member banks, the
   Association’s complaint contains no such allegation.” Id. at 44.
   However, because “the Government [did] not question[] the standing of
   the Association to litigate the claims peculiar to banks,” the Court
   “assume[d] without deciding that the Association does have standing.”
   Id. at 44-45. The reasoning of the Supreme Court implies that had the
   complaint alleged associational standing, and not simply direct
   organizational standing, it would have been sufficient for the
   organization to bring the due process claims based on its members’
   rights.

         Taken together, and given the lack of authority holding
   otherwise, the Court concludes that an organization that has
   established associational standing can bring section 1983 claims based
   on the due process claims of its members. The City’s motion for
   judgment on the pleadings as to the Fourth and Fifth Causes of Action
   is DENIED. 12


   12Because the Court denies the City’s motion, it need not address KFA’s
   additional contention that “even if the City prevailed on its motion on the


                                         15
Case 2:19-cv-06182-DSF-PLA Document 103 Filed 09/15/20 Page 16 of 16 Page ID
                                 #:3799


                               IV. CONCLUSION

         The City’s motion for judgment on the pleadings is DENIED.

                IT IS SO ORDERED.

    Date: September 15, 2020                  ___________________________
                                              Dale S. Fischer
                                              United States District Judge




   pleadings and was able to dismiss Ktown for All’s claims under 42 U.S.C.
   §1983, the organization would still remain in the case because it was seeking
   prospective relief pursuant to this Court’s jurisdiction under the Declaratory
   Judgment Act.” Opp’n at 5; Reply at 11-12.



                                         16
